Citation Nr: 1423498	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-28 376	)	DATE
	)
         MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the reduction in the rating for the Veteran's prostate cancer from 100 to 60 percent, effective February 1, 2009, was proper.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions of the RO in Waco, Texas, which respectively reduced the Veteran's rating for prostate cancer from 100 to 60 percent effective February 1, 2009, and denied entitlement to TDIU.   

The Board notes the Veteran has submitted several statements throughout the period on appeal alleging clear and unmistakable error (CUE) in the rating decisions reducing the disability rating for his service-connected prostate cancer and denying entitlement to TDIU.  As these rating decisions are on appeal and have not become final, the allegations of CUE in these decisions will not be addressed by the Board at this time.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. In August 2008, the RO notified the Veteran of a proposal to reduce the disability rating for his service-connected prostate cancer from 100 percent to 60 percent, based on an improvement shown in his condition.  

2. In the October 2008 rating decision on appeal, the RO effectuated the reduction of the Veteran's disability rating for his service-connected prostate cancer effective February 1, 2009.  

3. The reduction in disability rating for the Veteran's service-connected prostate cancer was carried out in accordance with applicable procedures.  

4. At the time of the rating reduction, a 100 percent rating for the Veteran's prostate cancer had been in effect since September 25, 2007.  

5. At his June 2008 VA examination, the Veteran presented with no local reoccurrence or metastasis of prostate cancer.  There is no other evidence of record of local reoccurrence or metastasis of the Veteran's service-connected prostate cancer at any time during the appeal period.  

6. At the time of the rating reduction, sustained improvement was shown in the degree of disability associated with the Veteran's service-connected prostate cancer, and it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  

7. The Veteran's service-connected disabilities have not been of such severity as to preclude substantially gainful employment throughout the period on appeal.  


CONCLUSIONS OF LAW

1. Reduction of the disability rating for the Veteran's service-connected prostate cancer from 100 percent to 60 percent as of February 1, 2009 was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).

2. The criteria for assignment of a total disability rating based on individual unemployability are not met.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating Reduction

The Veteran contends that the reduction in disability rating for his service-connected prostate cancer from 100 percent to 60 percent effective February 1, 2009, was improper.  For the reasons that follow, the Board finds that the rating reduction was proper and that the Veteran's current disability most closely approximates a 60 percent rating for residuals of prostate cancer manifested as voiding dysfunction.  

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  However, the Court has specified a different burden of proof with respect to ratings reductions claims:

"Because the issue in this case is whether the RO was justified in reducing the veteran's 60 percent rating, rather than whether the veteran was entitled to 'reinstatement' of the 30 percent rating, the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted."

See Brown v. Brown, 5 Vet. App. 413,421   (1993); see also Kitchens v. Brown, 7 Vet. App. 320, 325   (1995).

Entitlement to service connection for prostate cancer was originally established in a December 2007 rating decision.  At that time, the RO assigned a 100 percent disability rating effective September 25, 2007, the date the Veteran's service connection claim was received.  

Following the cessation of his therapeutic cancer treatment in December 2007, the Veteran underwent a June 2008 VA review examination to determine the current level of severity of his service-connected prostate cancer.  Based on the results of the examination, which showed no local reoccurrence or metastasis of prostate cancer, the RO proposed to reduce the disability rating for the Veteran's service-connected prostate cancer from 100 percent to 60 percent.  

The RO notified the Veteran of the proposed rating reduction in an August 2008 letter.  The letter informed him that he had 60 days in which to submit evidence showing that the proposed rating reduction should not be made.  Although the Veteran submitted a September 2008 statement noting his disagreement with the proposed reduction, he did not submit any evidence that his prostate cancer had recurred or metastasized.  

Accordingly, the RO issued an October 2008 rating decision reducing the Veteran's disability rating from 100 percent to 60 percent for his service-connected prostate cancer.  The rating decision explained that the June 2008 VA examination showed that the Veteran's December 2007 radical retropubic prostatectomy had been successful and that there was no evidence of local reoccurrence or metastasis of prostate cancer.  The examiner noted recurrence of prostate cancer was unlikely following the successful removal of the tumor.  

The June 2008 VA examination showed the Veteran had residuals of prostate cancer including increased urinary frequency, weak stream, incontinence and erectile dysfunction.  The Veteran reported using up to 10 absorbent pads per day for incontinence and getting up four times per night.  Accordingly, under Diagnostic Code 7528, the RO rated the Veteran's prostate cancer residuals as voiding dysfunction under 38 C.F.R. § 4.115a.  The RO assigned a 60 percent rating because the Veteran changed his absorbent pads more than four times per day.  The Board notes a separate rating was assigned and entitlement to special monthly compensation was awarded for the Veteran's erectile dysfunction.  

The Veteran filed a timely notice of disagreement and substantive appeal as to whether the reduction in his disability rating was proper.  He asserts that his disability rating should be restored to 100 percent.  Although the Veteran has not submitted evidence of local reoccurrence or metastasis of his prostate cancer at any time during the appeal period, he asserted in his September 2008 statement that his 100 percent rating should be continued due to his incontinence, sexual frustration and loss of employment following his prostatectomy and for potential recurrence of prostate cancer.  

Regarding rating deductions for malignant neoplasms of the genitourinary system, such as prostate cancer, the applicable rating code provides that a mandatory VA examination be conducted at the expiration of six months following the cessation of therapeutic cancer treatment.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The evidence of record shows the Veteran underwent a radical retropubic prostatectomy in December 2007 and received no further therapeutic cancer treatment following the prostatectomy.  Accordingly, he was examined in June 2008 at the expiration of six months following the cessation of therapeutic treatment for his prostate cancer.  This diagnostic code further provides that if there has been no local reoccurrence or metastasis of the cancer, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  

On examination in June 2008, there was no evidence of renal dysfunction as a result of the Veteran's prostate cancer.  There was evidence of voiding dysfunction, and the Veteran was rated accordingly.  The Veteran was assigned a 60 percent disability rating for his voiding dysfunction, manifested as urinary incontinence requiring the wearing of absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a.  A 60 percent rating is the highest rating that may be assigned for voiding dysfunction.  See id.  

The Veteran was afforded another VA examination for his prostate cancer in January 2011.  On examination, the examiner noted there was no evidence the Veteran's prostate cancer had returned since his December 2007 prostatectomy.  The Veteran continued to report erectile dysfunction and nocturia, getting up four times per night.  He also continued to report using eight to ten absorbent pads per day for incontinence, as well as a daytime voiding interval of approximately 20 minutes.  No other residuals of the Veteran's prostate cancer were noted.  

The June 2008 and January 2011 VA examinations reflect that the Veteran suffered increased urinary frequency and weak stream as well as incontinence following his prostatectomy.  The Board has considered the potential application of alternative rating codes based on urinary frequency or obstructed voiding.  However, the Veteran could not be awarded a disability rating in excess of 60 percent under either of these rating codes.  See 38 C.F.R. § 4.115a.  The only rating code for dysfunctions of the genitourinary system under which the Veteran could obtain a disability rating in excess of 60 percent is related to renal dysfunction.  See id.  There was no evidence of renal dysfunction as a residual of the Veteran's prostate cancer at his VA examinations, and there is no other evidence of record showing renal dysfunction as a residual of prostate cancer.  Therefore, a rating based on renal dysfunction is not appropriate in this case.  

The Board finds that the evidence of record shows no local reoccurrence or metastasis of the Veteran's service-connected prostate cancer has occurred.  The RO complied with appropriate directives in the rating code for malignant neoplasms of the genitourinary system, and following adequate examination of the Veteran, assigned a rating based on his residual voiding dysfunction.  The Veteran has been in receipt of the highest possible rating for voiding dysfunction throughout his appeal, and the Board finds that a 60 percent rating for voiding dysfunction most accurately reflects the Veteran's residuals of prostate cancer throughout the period on appeal.  

The Board further finds that it is reasonably certain that the improvement in the Veteran's service-connected prostate cancer will be maintained under the ordinary conditions of life.  Fortunately, his December 2007 prostatectomy was successful and the June 2008 and January 2011 VA examiners noted recurrence of the cancer was unlikely.  The Veteran was provided a series of VA examinations in February 2013, at which point his prostate cancer had not recurred.  

For the foregoing reasons, the Board finds that the preponderance of the evidence of record, as detailed above, satisfies the regulatory standards necessary for a reduction of the disability rating for the Veteran's service-connected prostate cancer.  Adequate examination of the Veteran six months after cessation of his therapeutic cancer treatment sufficiently showed improvement warranting a reduction in the disability rating.  Moreover, the procedural due process rules mandated by 38 C.F.R. § 3.105(e) for rating reductions were followed by the RO.  Therefore, the reduction of the disability rating for the Veteran's service-connected prostate cancer from 100 percent to 60 percent was proper.  

II. TDIU

The Veteran filed an informal claim for TDIU in August 2009, stating that despite the improvement in his prostate cancer, he would not be able to effect an adjustment into a substantially gainful occupation.  For the reasons that follow, the Board finds the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran has been in receipt of a 60 percent disability rating for prostate cancer as well as a 30 percent disability rating for posttraumatic stress disorder (PTSD) from the time he filed his TDIU claim to the present.  Therefore he has met the minimum schedular requirements for TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  Even where the minimum schedular requirements for TDIU are met, the evidence must still show that he was unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The issue, therefore, is whether the Veteran's service-connected disabilities alone have prevented him from engaging in substantially gainful employment throughout the appeal period.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether the claimant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

On the Veteran's October 2009 formal TDIU claim, he reported last working in 2007 for an automotive shop as a mechanic's helper and parts runner.  The Veteran indicated he had been employed at the automotive shop since 2001, and that he left the job due to service-connected disabilities.  The Veteran reported that he had not tried to obtain employment since 2007.  

Accompanying the Veteran's formal TDIU claim was an October 2009 statement of employment information from the Veteran's employer at the automotive shop, Mr. J.B.  The Board notes this statement appears to have been completed by the Veteran and signed by his former employer.  The statement indicates the last payment from the employer to the Veteran was made in 2007, and that the Veteran's employment was terminated at that time due to "not getting along with other employees." Again, the Board notes this information appears to have been supplied by the Veteran.  

Also accompanying the Veteran's October 2009 formal TDIU claim was a copy of a March 2009 medical evaluation completed by Dr. M.L.  The context of the evaluation is unclear, although it appears to be related to disability benefits.  The evaluation indicated that the Veteran ceased working in May 2007 due to his PTSD, symptoms of which first appeared in May 2005.  The evaluation indicated the Veteran had no physical limitations, but had marked mental limitations in that he was unable to engage in stressful situations or interpersonal relations.  The evaluation indicated in one response that the Veteran was not totally disabled, but then indicated that the Veteran became totally disabled in May 2007.  Dr. M.L. noted that no change in the Veteran's disability was expected, that he was unable to work due to his mental condition, and that he was not a suitable candidate for trial employment due to his chronic PTSD.  

The Board notes that a notice of a disapproved claim from the Social Security Administration (SSA) was also included with the Veteran's October 2009 formal TDIU claim.  The notice indicated that the Veteran did not qualify for disability benefits because he had not earned enough work credits.  

The Veteran was afforded a November 2009 VA examination in connection with his TDIU claim.  On examination, the Veteran reported he had last worked at an automotive shop and was not currently employed.  The Veteran reported he had persistent pain in the right knee and right foot, which made it difficult to walk.  The examiner noted the Veteran's problems as follows: tophaceous gout; chronic kidney disease; history of prostate cancer; neurogenic bladder; hypertension; hyperlipidemia; and PTSD. 

The examiner noted that the Veteran had difficulty with incontinence following his prostatectomy and had to change his absorbent pads multiple times per day.  He also noted that although the Veteran was taking medication for his PTSD, he still had impaired sleep and anxiety and avoided other people.   The examiner opined that the Veteran's knee problem due to gout would significantly impair his ability to do prolonged walking, standing and getting up and down from a seated position such that it would  be difficult for him to sustain his former work activity.  The examiner further opined that the Veteran's other health conditions would not impair his ability to function.  

The Veteran was also provided a contemporaneous VA psychiatric examination to assess the impact of his PTSD symptoms on his occupational functioning.  On examination, the Veteran reported that he had difficulty getting along with others due to his PTSD symptoms.  He also reported that he was taking two psychiatric medications for his PTSD, which helped his symptoms but kept him in a state in which he was not able to work effectively.  The Veteran stated he had not worked since his June 2007 VA psychiatric examination, and that he had lost his last job at the automotive shop as a result of difficulty getting along with others.  He reported that his VA benefits were his only source of income other than occasionally collecting cans, and that he spent most of his time in front of the television.  

When asked if he could work if a job became available, the Veteran stated he "probably could," although the side effects of his psychiatric medications would make it difficult for him to be effective.  The examiner stated the Veteran was moderately impaired in communicating with others and that his PTSD symptoms had a moderate effect on his ability to maintain employment and interact socially with others.  The examiner noted that the Veteran had reported losing his last job due to interpersonal difficulties.  The examiner further noted the Veteran's statement that if he was able to find another job it would be the side effects of his psychiatric medications that would not allow him to function at a level necessary to keep the job.  

Addendum opinions were sought from the November 2009 psychiatric examiner in June 2010, January 2011, and March 2011.  In his June 2010 opinion, the examiner stated the Veteran's PTSD symptoms remained consistent with the findings of the November 2009 examination.  In his January 2011 opinion, the examiner noted the Veteran's report that he would likely be able to return to work, although he was concerned about the side effects of his psychiatric medications.  The examiner also noted the Veteran's report that he was uncomfortable with the incontinence that resulted from his prostatectomy.  The examiner opined that the Veteran's current unemployability was as likely as not a result of his PTSD and psychiatric medications.  In his March 2011 opinion, the examiner clarified that based on the Veteran's current stable PTSD symptoms, he remained employable.  The examiner noted the Veteran had recently reported improvement in his PTSD symptoms with minimal psychiatric intervention.  

At the November 2009 examiner and in each of his subsequent opinions, the VA psychiatric examiner assigned a Global Assessment of Functioning (GAF) score of 60.  Within the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The medical evidence of record reflects that throughout the period on appeal, the Veteran has been assigned GAF scores ranging from 50 to 60.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  See Carpenter v. Brown, supra.  The Veteran's most consistently assigned GAF score is 60, reflecting moderate psychiatric symptoms or moderate difficulty in occupational impairment.  

The Board notes the Veteran has submitted many statements throughout the course of the appeal regarding his inability to work.  In his August 2009 informal TDIU claim, the Veteran contended that despite the recent improvement in his service-connected prostate cancer he would be unable to adjust to a substantially gainful occupation.  He reported in his October 2009 formal TDIU claim that he was terminated from his last job due to difficulties getting along with other employees and customers.  At his November 2009 VA psychiatric examination, he reported that the side effects of his psychiatric medications would make it difficult for him to work effectively.  He has also stated that his post-prostatectomy incontinence makes him uncomfortable and requires him to change his absorbent pads eight to ten times per day.  

The November 2009 VA general examiner noted the Veteran's various non-service-connected disabilities, including tophaceous gout in the right knee and foot and chronic kidney disease.  The examiner found that the Veteran's gout would make it difficult for him to perform his former work activities at the automotive shop, but that his other disabilities, including his service-connected prostate cancer and PTSD, would not impair his occupational functioning.  Accordingly, the examiner did not find the Veteran was unable to work due to his service-connected disabilities.  Rather, he found the Veteran's non-service-connected gout made it difficult to perform his previous work.  

The November 2009 VA psychiatric examiner noted the Veteran's PTSD symptoms had a moderate impact on his occupational functioning.  At the November 2009 psychiatric examination, the Veteran reported that if a job was available he could probably do it, although he had concerns about the impact of his psychiatric medications on his job performance.  The Board notes that the Veteran was employed at the automotive shop through 2007, and the medical evidence of record shows the Veteran began taking psychiatric medications in 2005.  Therefore, it appears the Veteran was able to successfully perform his job functions while managing the side effects of his psychiatric medications for two years.  

The Board has considered the VA psychiatric examiner's subsequent addendum opinions.  However, the Board finds these opinions to be of little probative value, as they appear to reflect substantial changes in the examiner's opinion which were based solely on review of the claims file rather than contemporaneous examination of the Veteran.  The Board is not bound by an examiner's opinion, and must weigh all of the relevant evidence to determine its probative value.  

Review of the Veteran's VA medical records throughout the appeal period shows the Veteran's service-connected prostate cancer has improved, although he does suffer residuals of his successful prostatectomy including incontinence, increased urinary frequency and nocturia.  While the Board acknowledges these residuals are certainly uncomfortable for the Veteran, there is no evidence of record showing these residuals make the Veteran unable to work.  The Veteran's VA psychiatric treatment records show his PTSD symptoms have been stable and effectively managed with medications throughout the appeal period.  The Veteran has consistently participated in group PTSD therapy sessions, which he has reported have been very helpful.  

The Board acknowledges the Veteran's report that he lost his last job due to difficulties getting along with other people.  However, it does not appear the Veteran's employer actually reported interpersonal difficulties as the reason the Veteran's employment was terminated.  Furthermore, the Veteran's VA treatment records show he initially reported being laid off from his job at the automotive shop because business had declined.  At that time, the Veteran reported that he had worked in many industries, and had held positions as a truck driver, construction worker, mechanic's helper, insurance salesman, bus driver, and scrap metal dealer.  The evidence shows the Veteran has not reported any employment since his job at the automotive shop in 2007, and on his October 2009 formal TDIU claim he reported that he had not looked for work since 2007.  

The Board notes that in the November 2009 VA psychiatric examiner's January 2011 addendum opinion, he stated that the Veteran's current unemployability was as likely as not due to his PTSD symptoms and side effects of psychiatric medications.  The examiner did not provide a clear rationale for this statement, and acknowledged the Veteran's report that he could likely return to work.  In the examiner's March 2011 addendum opinion, the examiner clarified that the Veteran remained employable based on his stable PTSD symptoms.  Again, the Board has considered these opinions but finds them of little probative value for the reasons discussed above.  

The Board has also considered the March 2009 medical evaluation submitted by the Veteran and performed by Dr. M.L. Although the evaluation indicates Dr. M.L. believed the Veteran was unable to work due to his PTSD, the evaluation contains several conflicting responses and does not appear to be based on a contemporaneous examination of the Veteran.  The evaluation does not contain a discussion of the Veteran's PTSD symptoms or a rationale as to why his symptoms make him unable to work.  Therefore, although the Board considers this evidence to be competent and credible, it is of less probative value than the VA psychiatric examination thoroughly evaluating the Veteran's PTSD symptoms and their impact on his occupational functioning.   

The Board finds that a preponderance of the competent, credible, and probative evidence of record does not show the Veteran is unable to obtain or maintain a substantially gainful occupation as a result of his service-connected disabilities.  The Board acknowledges the Veteran's residuals of prostate cancer and PTSD symptoms affect his occupational functioning.  However, the impact of these service-connected disabilities on the Veteran's occupational functioning is already reflected in the 70 percent combined disability rating he has been assigned.  The November 2009 VA general and psychiatric examiners did not find the Veteran was unemployable due to his service-connected disabilities, and there is no other objective evidence of record suggesting that the Veteran's residuals of prostate cancer and PTSD make him unable to work.  The Veteran's GAF scores ranging from 50 to 60 do not reflect total occupational impairment.  

The evidence of record shows the Veteran has been employed in a variety of fields, and completed his high school education as well as some college coursework.  The Board acknowledges the Veteran may have difficulty performing his physically demanding former job at the automotive shop due to both non-service-connected and service-connected disabilities.  However, the evidence of record does not show the Veteran would be unable to adapt to a different position involving sedentary work.  The evidence shows the Veteran reported former employment as an insurance salesman as well as a scrap metal dealer.  The Veteran may be able to obtain sedentary employment in these fields, or by performing administrative tasks for an automotive shop or trucking company.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The preponderance of the evidence is against the Veteran's claim that he was precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he was incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities during the period under consideration, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
 
III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal of his rating reduction for prostate cancer and his claim of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

As to the Veteran's TDIU claim, the VCAA duty to notify was satisfied by a September 2009 letter that informed the Veteran of the evidence required to substantiate a TDIU claim, his and VA's respective duties for obtaining evidence, and the type of evidence necessary to establish a disability rating and effective date.   

Under the law and judicial precedents, it is not clear how, or even whether, the VCAA applies to rating reduction claims, because an argument can be made that a reduction does not arise from an "application" as contemplated in 38 U.S.C.A. § 5103(a).  Nevertheless, rating reduction matters have special due process requirements which govern how a reduction in rating must be implemented.  See 38 C.F.R. § 3.105(e).  

Under applicable law, when the reduction in evaluation of a service-connected disability or unemployability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified, at his or her latest address of record, of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105(e).  

In the advance written notice concerning proposed actions under paragraphs (d) through (h) of section 3.105, the beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  If a pre-determination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i) (1), (2).  

Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within the 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Court has held that when VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio, and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

In this case, the RO complied with all of special due process requirements pertaining to rating reductions.  The Veteran was notified, by way of an August 2008 rating decision, that the disability rating for his service-connected prostate cancer was proposed to be reduced from 100 to 60 percent, with detailed reasons for the proposed action.  In a separate August 2008 letter, the Veteran was notified that he had 60 days to present additional evidence to show payments should be continued at their present level.  He was also advised that he could request a predetermination hearing within 30 days from the date of the notice letter.  The Veteran did not request a predetermination hearing.  He did submit a statement voicing his disagreement with the proposed reduction, but did not submit any evidence showing that the 100 percent rating should be continued.   

In October 2008, the RO issued a decision which effectuated the reduction in the disability rating for service- connected prostate cancer from 100 to 60 percent, effective February 1, 2009.  Given the foregoing, the Board finds VA has satisfied its duty to comply with the special due process requirements in this case. 

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to either claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA examinations for his prostate cancer in June 2008 and January 2011.  The RO also provided the Veteran with an appropriate VA examination for his TDIU claim in November 2009, as well as a separate November 2009 psychiatric examination assessing the severity of the Veteran's PTSD and its impact on his employability.  The Veteran has not reported receiving any recent treatment specifically for his prostate cancer or PTSD (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The reports of the VA examinations detailed above are thorough and supported by VA treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claims.    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

As the reduction of the disability rating for the Veteran's service-connected prostate cancer from 100 percent to 60 percent was proper, the appeal is denied.  

Entitlement to TDIU is denied.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


